UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 99-1208



ROSARIO A. FIORANI, JR.,

                                              Plaintiff - Appellant,

          versus


FORD MOTOR CREDIT COMPANY; UNIVERSAL UNDER-
WRITERS INSURANCE COMPANY; JASON MINARD; JAMES
A. METCALF,

                                            Defendants - Appellees.



Appeal from the United States District Court for the Eastern Dis-
trict of Virginia, at Alexandria. T.S. Ellis, III, District Judge.
(CA-98-1712-A)


Submitted:   July 20, 1999              Decided:    September 9, 1999


Before NIEMEYER and LUTTIG, Circuit Judges, and PHILLIPS, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Rosario A. Fiorani, Jr., Appellant Pro Se. George Richard Pitts,
Guy Sterling Neal, DICKSTEIN, SHAPIRO, MORIN & OSHINSKY, L.L.P.,
Washington, D.C.; William Joseph Virgulak, Jr., Anthony Eugene
Grimaldi, MARTELL, DONNELLY, GRIMALDI & GALLAGHER, P.A., Fairfax,
Virginia; Harold O. Miller, Sarasota, Florida, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Rosario A. Fiorani, Jr. appeals the district court’s order

dismissing his civil action without prejudice for lack of subject

matter jurisdiction.   We have reviewed the record and the district

court’s order and find no reversible error. Accordingly, we affirm

on the reasoning of the district court.   See Fiorani v. Ford Motor

Credit Co., No. CA-98-1712-A (E.D. Va. Jan. 11, 1999). We dispense

with oral argument because the facts and legal contentions are

adequately presented in the materials before the court and argument

would not aid the decisional process.




                                                          AFFIRMED




                                 2